        Case: 3:18-cv-00072-JMV Doc #: 27 Filed: 08/19/20 1 of 4 PageID #: 766



                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

DONNA CHER JOHNSON                                                            PLAINTIFF

                                                                      NO. 3:18CV00072-JMV

COMMISSIONER OF SOCIAL SECURITY                                               DEFENDANT


                                             ORDER

       Before the Court are Plaintiff’s motion for an award of $8,317.84 in attorney fees

pursuant to § 206(b)(1) of the Social Security Act, 42 U.S.C. § 406(b)(1) [29]; Defendant’s

response [25]; and Plaintiff’s reply [26]. For the reasons that follow, Plaintiff’s request for

approval of a payment to her counsel of $8,317.84 from her past-due benefits is GRANTED.

       Donna Cher Johnson filed an action in this Court on March 26, 2018, to appeal the

Commissioner's decision denying her applications for disability benefits. On February 6, 2019,

this Court entered a final Judgment [19] that reversed the case and remanded it to the Social

Security Administration (the “Agency”) for further proceedings pursuant to sentence four of 42

U.S.C. § 405(g). After the Court’s reversal and remand, the Commissioner issued a fully

favorable decision and on July 20, 2020, issued a Notice of Award of past-due benefits in the

amount of $78,772.00. Plaintiff filed the instant motion on July 23, 2020.

       In his response to the motion, the Commissioner states he “has no legal position as to the

appropriateness or reasonableness of Counsel’s request because he is not the true party in

interest” and “instead, . . . plays a part in the fee determination resembling that of a trustee for

the claimants.” Nevertheless, the Commissioner points out the effective hourly rate requested by
               Case: 3:18-cv-00072-JMV Doc #: 27 Filed: 08/19/20 2 of 4 PageID #: 767



    counsel here ($456.43) for 30 hours of court-related representation “is more than twice the

    reasonable value for attorney’s non-contingency work in this jurisdiction.”

            The Court appreciates the Commissioner’s recitation of the applicable law and

    observation and assures the parties it is well aware of its obligation to independently review the

    fee request and ensure it satisfies the statutory requirement of yielding a reasonable result.

    Having fulfilled its obligation, the Court finds the fee request in this case is reasonable.

          Pursuant to 42 U.S.C. § 406(b)(1)(A), when a court “renders a judgment favorable to a

    claimant . . . who was represented before the court by an attorney,” the court may award “a

    reasonable fee for such representation, not in excess of 25 percent of the total of the past-due

    benefits to which the claimant is entitled by reason of such judgment.” “[T]he 25% cap applies

    only to fees for representation before the court, not the agency.” Culbertson v. Berryhill, 139 S.

    Ct. 517, 522, 202 L. Ed. 2d 469 (2019). Fees under § 406(b) satisfy a client's obligation to her

    counsel and, accordingly, are paid out of the plaintiff's social security benefits. See Orner v.

    Shalala, 30 F.3d 1307, 1309 (10th Cir. 1994). A contingency fee agreement to pay 25% of any

    past-due benefits awarded may set the amount of the Section 406(b) award so long as the amount

    is reasonable under the facts of the case. See Gisbrecht v. Barnhart, 535 U.S. 789, 807-08

    (2002).1

1
    In Gisbrecht, the Supreme Court noted:

          Courts that approach fee determinations by looking first to the contingent-fee agreement, then
          testing it for reasonableness, have appropriately reduced the attorney's recovery based on the
          character of the representation and the results the representative achieved. If the attorney is
          responsible for delay, for example, a reduction is in order so that the attorney will not profit from
          the accumulation of benefits during the pendency of the case in court. If the benefits are large in
          comparison to the amount of time counsel spent on the case, a downward adjustment is similarly
          in order. In this regard, the court may require the claimant's attorney to submit, not as a basis for
          satellite litigation, but as an aid to the court's assessment of the reasonableness of the fee yielded
                                                            2
             Case: 3:18-cv-00072-JMV Doc #: 27 Filed: 08/19/20 3 of 4 PageID #: 768



            Here, Plaintiff’s counsel requests authorization for payment of $8,317.84 from monies

    withheld by the Agency from the claimant’s past-due benefits.2 This figure is obtained by

    subtracting the prior EAJA award in this case, $5,375.16, from $13,693.00 (ostensibly the total

    fee earned for work before this Court). Several factors weigh in favor of a finding that the fee

    request is reasonable. First, counsel has presented a contingency fee agreement, signed by

    Plaintiff, wherein Plaintiff has agreed that her attorneys have the right to seek as much as 25%

    of her past-due benefits for representation in court. Second, counsel for Plaintiff is an

    experienced Social Security attorney and achieved a favorable result for Plaintiff before this

    Court and on remand before the Agency. Third, the Fifth Circuit Court of Appeals and district

    courts in this circuit have acknowledged the high risk of loss inherent in Social Security

    appeals.3 Finally, the actual fee requested ($13,693.00),4 amounts to only slightly over 17% of

    the claimant’s past-due benefits and does not offend § 406(b)(1)(A)’s limitation on fees.

            THEREFORE, IT IS ORDERED that Plaintiff’s petition for an award of attorney fees

    is GRANTED. Payment to counsel for Plaintiff from Plaintiff’s past-due benefits in the



           by the fee agreement, a record of the hours spent representing the claimant and a statement of the
           lawyer's normal hourly billing charge for noncontingent-fee cases.

Id. at 807-08, 122 S. Ct. at 1828, 152 L. Ed. 2d 996 (internal citations and footnotes omitted). Despite the
Commissioner’s suggestion, in this case the Court finds no reason to reduce the fee requested by counsel.
2
    The Agency withheld $78,772.00 from Plaintiff’s past-due benefits for payment of any fee award made by this Court.
3
    See Jeter v. Astrue, 622 F.3d 371, 379 & n.9 (5th Cir. 2010).
4
 Of course, counsel is only seeking payment of $8,317.84, which is the balance of $13,693.00 after Plaintiff is credited
for the prior EAJA award, $5,375.16. While Defendant presents authority for the position that counsel must refund and
not credit the claimant the smaller award in a case where both EAJA and 406(b) awards are ordered, the Court finds
under the circumstances of this case, there is no prejudice to Plaintiff, who will be left in the same position in either the
case of a credit or refund. Furthermore, pursuant to the fee agreement, Plaintiff agreed that “[i]f the court awards an
attorney fee out of . . . past-due benefits and also awards an EAJA fee for that same work, [she] will be refunded or
credited with the amount of the smaller fee.”
                                                             3
        Case: 3:18-cv-00072-JMV Doc #: 27 Filed: 08/19/20 4 of 4 PageID #: 769



amount of $8,317.84 is approved, and counsel is not required to reimburse the claimant for the

prior EAJA award, the same having been credited to the Plaintiff in calculating the fee award

here.

        This, the 19th day of August, 2020.



                                 /s/ Jane M. Virden
                                 U.S. MAGISTRATE JUDGE




                                               4
